           Case 3:18-cr-00533-RS Document 79 Filed 11/12/19 Page 1 of 3


     Philip Kent Cohen, Esq. (SBN159551)
 1   PHILIP KENT COHEN, APC
     100 Wilshire Boulevard, Suite 1300
 2   Santa Monica, California 90401-1142
     Telephone: (310) 451-9111
 3   Facsimile: (310) 451-9119
     pcohen@pcohenlaw.com
 4
     Attorneys for Defendant Stephen Silverman
 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          )   CASE NO.: CR 18-533 RS
                                                        )
12                                                      )   [PROPOSED] STIPULATION RE:
                     Plaintiff,                         )   INTERNATIONAL TRAVEL
13                                                      )
     vs.                                                )
14                                                      )
     STEPHEN SILVERMAN, ET AL.,                         )
15                                                      )
                     Defendants.                        )
16                                                      )
                                                        )
17                                                      )
                                                        )
18

19             It is hereby Stipulated between Plaintiff United States of America, by and
20   through its counsel, AUSA Andrew Dawson, and Defendant Stephen Silverman, by
21   and through his counsel, Philip Cohen, that Defendant, upon the posting of a $250,000
22   cash bond by proposed surety Julie Milligan, be permitted to travel from the Central
23   District of California to Toronto, Canada, departing November 18, 2019, and returning
24   no later than November 25, 2019, inclusive.
25             In conjunction herewith, it is further Stipulated that the Clerk of the Court
26   and/or Pre-Trial Services, upon proof of the aforementioned cash bond having been
27   posted, be ordered to release Defendant’s passport to his possession for purposes of
28
                                                  -1-                          PRINTED ON RECYCLED PAPER
                                                                     Stipulation Re: International Travel
        Case 3:18-cr-00533-RS Document 79 Filed 11/12/19 Page 2 of 3



 1   travel to Canada. Defendant shall return his passport to the possession of the Clerk of
 2   the Court and/or Pre-Trial Services, within 48 hours of his return to the Central District
 3   of California.
 4           Good cause exists for the proposed Stipulation in that Defendant is a practicing
 5   California-licensed attorney who maintains and services clients based both inside and
 6   outside of the United States. Defendant’s instant travel is for the purpose of client
 7   meetings. Defendant’s Pre-Trial Services Officer, Alexis Ochoa, has no objection to
 8   the instant request.
 9           All other conditions of Pre-Trial Release shall remain in full force and effect.
10           IT IS SO STIPULATED.
11
     Dated: November 12, 2019           By:__________//pkc//__________________
12
                                        Philip Kent Cohen
13                                      Attorney for Defendant Stephen Silverman
14

15   Dated: November 12, 2019           DAVID L. ANDERSON
                                        United States Attorney
16
                                        By:__________//ad//____________________
17
                                        AUSA Andrew Dawson
18                                      Attorneys for Plaintiff United States of America

19

20

21

22

23

24

25

26
27

28
                                                -2-                          PRINTED ON RECYCLED PAPER
                                                                   Stipulation Re: International Travel
        Case 3:18-cr-00533-RS Document 79 Filed 11/12/19 Page 3 of 3



 1                         CERTIFICATE OF SERVICE - CM/ECF

 2          I, LESLIE MAYTORENA, declare:
 3          I am employed in the County of Los Angeles, State of California. I am over the
 4   age of 18 and not a party to this action. My business address is 100 Wilshire
 5   Boulevard, Suite 1300, Santa Monica, California 90401-1142, (310) 899-3300.
 6          On November 12, 2019, I served the document(s) described as [PROPOSED]
 7   STIPULATION RE: INTERNATIONAL TRAVEL on the interested parties in this
 8   action by electronically filling the foregoing with the Clerk of the Court by using the
 9   CM/ECF system. I certify that all participants in the case are registered CM/ECF users
10   and that service will be accomplished by the CM/ECF system.
11          Executed on November 12, 2019, at Santa Monica, California.
12

13

14                                                    LESLIE MAYTORENA
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                -3-                         PRINTED ON RECYCLED PAPER
                                                                  Stipulation Re: International Travel
